Claims 12-33 are allowed and have been respectively renumbered upon allowance as claims 1-22.
Corrected EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Ronnie Jillions on 7/23/2021.  

The application has been amended as follows: 
Claims 1-11 have been canceled.
Claim 23, line 3, “(i)” has been added before “a container”, and “(ii)” has been added before “a” (fourth occurrence); and in line 5, “(iii)” has been added before “a cap”.
In line 2 in each of claims 17, 26, 27 and 28, “indicting” has been replaced with “indicating”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—Poirier et al. ‘743—fails to anticipate or render obvious, alone or in any proper combination, at least “the neck of the container of the filtering bottle extends through the central openings of the first and second rings of the indicator and the indicator is arranged in proximity of the container of the filtering bottle”—in combination with all the other limitations in each of claims 12 and 13.  In Poirier, the neck 26 of the bottle 28 does not extend through central openings of first and second indicator rings (see e.g. figure 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRY K CECIL/Primary Examiner, Art Unit 1778